Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 29 March 1793
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


[Philadelphia, March 29, 1793. In “Report on the Periods at Which Moneys Were Received by the Banks for the Sale of Bills on Amsterdam and the Date of the Warrants for Passing the Said Moneys to the Credit of the Treasurer of the United States,” March 29–May 12, 1794, Hamilton referred to “bills repurchased and surrendered, ⅌ Secretary’s letter to the Bank March 29: 1793.” Letter not found.]
